Matter of Alexander H. (Brenda P.-H.) (2017 NY Slip Op 09246)





Matter of Alexander H. (Brenda P.-H.)


2017 NY Slip Op 09246


Decided on December 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2017

Acosta, P.J., Richter, Mazzarelli, Andrias, Gesmer, JJ.


5287

[*1]In re Alexander H., A Dependent Child Under the Age of Eighteen Years, etc., Brenda P.-H., Respondent-Appellant, Sheltering Arms Children and Family Services, Petitioner-Respondent.


Larry S. Bachner, New York, for appellant.
Marion C. Perry, Bronx, for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the child.

Notice of appeal from order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about November 22, 2016, which granted petitioner agency's motion for summary judgment on the issue of severe abuse as to the subject child, deemed a motion for leave to appeal, the motion granted, and the order unanimously affirmed, without costs.
The agency established prima facie that the child was "severely abused" by respondent mother (Social Services Law § 384-b[8][iii][C], [iv]) by submitting respondent's criminal conviction of second-degree assault with respect to another of her children and a prior order of the court granting the agency's motion to excuse it from making efforts to reunify respondent with the child, from which respondent did not appeal. In opposition, respondent failed to raise a triable issue of fact (see Matter of Vivienne Bobbi-Hadiya S. [Makena Asanta Malika McK.], 126 AD3d 545 [1st Dept 2015], lv denied 25 NY3d 909 [2015]).
There is no appeal as of right from a nondispositional order in a permanent neglect proceeding (Family Court Act § 1112[a]; Matter of Tasha E., 161 AD2d 226, 227 [1st Dept 1990]; see also Matter of Alyssa L. [Deborah K.], 93 AD3d 1083, 1085-1086 [3d Dept 2012]). Nevertheless, we find there is no merit to the claim.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 28, 2017
CLERK